Title: Abigail Adams to Catherine Nuth Johnson, 19 January 1800
From: Adams, Abigail
To: Johnson, Catherine Nuth


				
					my Dear Madam
					Philadelphia Jan’ry 19 1800
				
				I have the Satisfaction of inclosing to You a Letter from our dear Daughter at Berlin, received Yesterday by my son Thomas, and the additional pleasure of assureing You of her confirmed State of Health. I have not any Letter myself, but mr T B Adams has one from his Brother of october 17th, which contains this agreable information, as well, as that of his own recovery.
				our pleasure upon this occasion is Mutual as water to a thirsty Soul; so is good News from a far Country I hope Mr Johnson and you will receive a fresh supply of spirits and Health. I sensibly feel that the Health of the Body depends very Much upon the tranquility of the mind.
				I have to acknowledge the receipt of [tw]o Letters from You; and I have mentiond to the President Your communications. it would

give him pleasure to aid or assist Your family by any means in his power, consistant with the public trust which he holds. The late President laid it down as a Rule that during his administration, he would not appoint any person to office connected with him by the ties of Blood. from this rule I believe he never departed. I could not however think it one of his best Rules— very great delicacy ought undoubtedly to be preserved by every person holding a public trust; and it scarcly ever fails to excite jealousy and envy when the power of Appointments with which a Chief Majestrate is vested, is used in promoting either particuliar Friends or connections, tho they are well qualified for the trust reposed in them.— It cannot have escaped You, that a torrent of abuse was poured forth against the President, for only barely removeing his son from one court to an other, without the least additional sallery or emolument, but to his personal disadvantage the news papers for Months teemed with reproach lies and falshood one Member of congress wrote a circular Letter to his constituents, that one of the first acts of the President, was to appoint his own Son Minister abroad, and that he had received three outfits to three different courts, and a sallery for each; this Letter I saw in the time it was written. it was by a Member belonging to this State; a Man of considerable talents, who could not but know, that he was deceiving those to whom his Letter was addrest, by the basest falshoods; I Mention this to Shew, how eagerly the Jacobins Seize upon every shadow, untill they make it a Giant: and the people believe in the Conjurer.
				The President would recommend to mr Johnson to write to the Secretaries upon the subject of any office he wishes to obtain; the Letters will then come regularly before him, and receive weight from the proper Channel. The President has n[ot] forgotten a negative upon a nomination of an officer, tho that officer was named and recommended by Gen’ll Washington, and that officer allowd by all Military Men, to be peculiarly qualified for the office to which he was named. It was alledged that he was a Bankrupt at the same time. others past, without objection, whose pecuniary affairs were not less embarressed. I Mention this to You in confidence, and to shew you how very Jealous the people are, least the President should excercise what they call Executive Patronage in favour of any person, how ever distantly connected. I have no scruple in telling you that in the List of officers named by Genll Washington, coll smith was nominated by him for Adjutent Generall— the senate

negatived him—and gave for a reason the one I Mentiond— I shall not dispute their Right, however I will arraign their judgment— all appointments must have their Sanction, which Your Friend the secretary of the Navy declares a defect in the constitution, for they have a power to which no responsibility is annexed.
				My Kind Regards to every Member of Your Family. I shall have an exelent private opportunity of sending Letters to our Children soon and I will with pleasure convey any you may please to forward to your assured Friend
				
					A Adams
				
			